


EXHIBIT 10.3
[SVP and above]


TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

THE CHILDREN’S PLACE, INC.
This Time-Based Restricted Stock Unit Award Agreement (the “Agreement”),
effective as of May 6, 2015 (the “Award Date”), is entered into by and between
The Children’s Place, Inc., a Delaware corporation (the “Company”), and
[___________] (the “Awardee”).
WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company;
WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee the right to receive shares of the Company’s common stock, par
value $0.10 per share (the “Common Stock”), pursuant to Section 9 of the 2011
Equity Incentive Plan of the Company (the “Plan”), subject to the terms and
conditions set forth herein; and
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Plan.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
1.Award. Subject to the terms and conditions set forth in this Agreement, and as
otherwise provided in the Plan, the Company shall issue and deliver to the
Awardee (i) [_______] shares of Common Stock on or within 10 days following May
6, 2016 (the “First Vesting Date”), (ii) [_______] shares of Common Stock on or
within 10 days following May 6, 2017 (the “Second Vesting Date”) and
(iii) [_______] shares of Common Stock on or within 10 days following May 6,
2018 (the “Third Vesting Date”); provided, however, that the shares of Common
Stock deliverable in accordance with the foregoing (the “Deferred Shares”) on or
following each of the First Vesting Date, the Second Vesting Date and the Third
Vesting Date, respectively, shall not be so delivered unless the Awardee is in
the employ of the Company or its subsidiaries on such respective First Vesting
Date, Second Vesting Date and Third Vesting Date. The total number of Deferred
Shares that may be earned if Awardee remains employed by the Company or its
subsidiaries through the Third Vesting Date is [_______] shares. Notwithstanding
the foregoing, all of the unvested Deferred Shares shall vest upon the death,
Disability or Retirement of the Awardee while in the employ of the Company or
its subsidiaries,

1



--------------------------------------------------------------------------------



and the Company shall issue and deliver such Deferred Shares to the Awardee
within 10 days following such event.
2.    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Awardee and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. By signing this Agreement, Awardee acknowledges that he or she has
had an opportunity to review the Plan and agrees to be bound by all the terms
and provisions of the Plan (and this Agreement).
3.    Termination and Change in Control.
Notwithstanding any provision herein to the contrary, in the event that an
Involuntary Termination Event occurs either (i) within six (6) months prior to
or (ii) within one (1) year following the occurrence of a Change in Control, the
outstanding unvested Deferred Shares shall immediately become fully vested and
be immediately delivered to the Awardee (in the case of an Involuntary
Termination occurring prior to the occurrence of a Change in Control, such
delivery shall be made immediately prior to the occurrence of the Change in
Control, and in the case of an Involuntary Termination occurring after a Change
in Control, such delivery shall be made immediately following the occurrence of
the Involuntary Termination). For purposes hereof:


(a)
The term “Involuntary Termination Event” shall mean (i) the involuntary
termination of the Awardee’s employment with Company or any of its subsidiaries
(other than for Cause, death or Disability) or (ii) the Awardee’s resignation of
employment with Company or any of its subsidiaries for Good Reason.

(b)
The term “Good Reason” shall mean the occurrence of any of the following without
the Awardee’s prior written consent: (i) a material reduction in the Awardee’s
then current base salary or target bonus percentage, (ii) a material diminution
of the Awardee’s duties or responsibilities, (iii) the assignment to the Awardee
of duties or responsibilities which are materially inconsistent with the
Awardee’s previous duties or responsibilities, or (iv) relocation of the
Awardee’s principal work location to a location more than thirty (30) miles from
the Awardee’s previous principal work location; provided, however, that no such
occurrence shall constitute Good Reason unless the Awardee provides the Company
with written notice of the matter within thirty (30) days after the Awardee
first has knowledge of the matter and, in the case of clauses (i), (ii) or (iii)
hereof, the Company fails to cure such matter within ten (10) days after its
receipt of such notice.


2



--------------------------------------------------------------------------------



4.    Termination of Service. Except as otherwise provided in Sections 1 or 3
above, upon termination of the Awardee’s employment with the Company and its
subsidiaries, this Award shall terminate and all of Awardee’s rights to receive
unvested Deferred Shares and dividend equivalents otherwise credited pursuant to
Section 5 below shall be forfeited immediately.
5.    Dividend Equivalents. The Company shall credit the Awardee in respect of
each Deferred Share subject to this Award with dividend equivalents in the form
of a number of shares of Common Stock (including any fractional shares) (the
”Dividend Equivalent Shares”) equal to the (i) the amount of each dividend
(including extraordinary dividends if so determined by the Committee) declared
to other stockholders of the Company in respect of one share of Common Stock
divided by (ii) the Fair Market Value of a share of Common Stock on the payment
date for the applicable dividend. On the date(s) that Deferred Shares are
delivered to the Awardee hereunder (whether pursuant to Sections 1 or 3), the
Dividend Equivalent Shares in respect of the aggregate number of delivered
Deferred Shares shall also be delivered to the Awardee, with the aggregate
number of such Dividend Equivalent Shares being rounded down to the nearest
whole share (but, in any event, no fewer than one share). No dividend
equivalents shall be accrued for the benefit of the Awardee with respect to
record dates occurring prior to the Award Date, or with respect to record dates
occurring on or after the date, if any, on which the Awardee’s rights to receive
Deferred Shares are forfeited.
6.    Transfer Restrictions. Prior to delivery of any Common Stock with respect
to the Deferred Shares or the Dividend Equivalent Shares, the Awardee shall not
be deemed to have any ownership or stockholder rights (including without
limitation dividend and voting rights) with respect to such shares, nor may the
Awardee sell, assign, pledge or otherwise transfer (voluntarily or
involuntarily) this Award, or any of the Deferred Shares or any of the Dividend
Equivalent Shares prior to delivery thereof.
7.    Changes in Capitalization. In the event of (a) any dividend (other than
regular cash dividends) or other distribution (whether in the form of cash,
shares of Common Stock, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, split-off, spin-off, combination, repurchase or exchange of shares of
Common Stock or other securities of the Company, issuance of warrants or other
rights to acquire shares of Common Stock or other securities of the Company, or
other similar corporate transaction or event that affects the shares of Common
Stock, or (b) unusual or nonrecurring events affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or inter-dealer quotation service,
accounting principles or law, such that in any case an adjustment to this Award
is determined by the Committee in its sole discretion to be necessary or
appropriate, then this Award shall be adjusted in such manner as the Committee
may deem equitable in accordance with Section 12 of the Plan.
8.    Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver the Deferred Shares or
any certificates evidencing such shares shall be subject to the terms of all
applicable laws, rules and regulations

3



--------------------------------------------------------------------------------



and to such approvals by any governmental agencies or national securities
exchanges as may be required.
9.    Withholding Taxes. Awardee shall be required to pay to the Company or its
subsidiary, and the Company or its subsidiary shall have the right (but not the
obligation) and is hereby authorized to withhold from amounts payable and/or
property deliverable to the Awardee, the amount of any required withholding
taxes in respect of the Deferred Shares and the Dividend Equivalent Shares, or
any other payment or transfer under the Award, and to take such other action as
may be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding taxes.
10.    Awardee Representations. The Awardee has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Awardee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents, if any, made to the Awardee. The Awardee understands that the
Awardee (and, subject to Section 9 above, not the Company) shall be responsible
for the Awardee’s own tax liability arising as a result of the transactions
contemplated by this Agreement.
11.    Clawback/Forfeiture. The Committee may in its sole discretion cancel this
Award if the Awardee, without the consent of the Company, while employed by or
providing services to the Company or any Affiliate or after termination of such
employment or service, violates a non-competition, non-solicitation,
non-disparagement, non-disclosure covenant or agreement or otherwise has engaged
in or engages in activity that is in conflict with or adverse to the interest of
the Company or any Affiliate, including fraud or conduct contributing to any
financial restatements or irregularities, as determined by the Committee in its
sole discretion. If the Awardee otherwise has engaged in or engages in any
activity referred to in the preceding sentence, as determined by the Committee
in its sole discretion, the Awardee will forfeit any compensation, gain or other
value realized thereafter on the vesting or settlement of this Award, the sale
or other transfer of this Award, or the sale of shares of Common Stock acquired
in respect of this Award, and must promptly repay such amounts to the Company.
If the Awardee receives any amount in excess of what the Awardee should have
received under the terms of this Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee in its sole
discretion, then the Awardee shall be required to promptly repay any such excess
amount to the Company. To the extent required by applicable law (including
without limitation Section 302 of the Sarbanes-Oxley Act of 2002 and Section 954
of the Dodd Frank Wall Street Reform and Consumer Protection Act) and/or the
rules and regulations of NASDAQ or other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, this Award shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Award and this Agreement). In the event that this Section 11 and/or
such written policy is deemed to be unenforceable, then the award of Deferred
Shares shall be deemed to be unenforceable due to the lack of adequate
consideration.

4



--------------------------------------------------------------------------------



12.    Employment. Neither this Agreement nor any action taken hereunder shall
be construed as giving the Awardee any right of continuing employment by the
Company or its subsidiaries.
13.    Notices. Notices or communications to be made hereunder shall be in
writing and shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to the Awardee at his or her address contained in the
records of the Company.
14.    Governing Law. This Agreement shall be construed under the laws of the
State of Delaware, without regard to conflict of laws principles.
15.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings relating to the subject matter of this
Agreement. Notwithstanding the foregoing, this Agreement and the Award made
hereby shall be subject to the terms of the Plan. In the event of a conflict
between this Agreement and the Plan, the terms and conditions of the Plan shall
control.
16.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Awardee and may not be assigned by the Awardee without the prior
written consent of the Company. Any attempted assignment in violation of this
Section shall be null and void.
17.    Amendment. This Agreement may be amended or modified only as provided in
Section 14 of the Plan or by a written instrument executed by both the Company
and the Awardee.
18.    Survivorship. This Agreement shall continue in effect until there are no
further rights or obligations of the parties outstanding hereunder and shall not
be terminated by either party without the express written consent of both
parties.
* * *

5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement as of the date first
written above.
THE CHILDREN’S PLACE, INC.
By:
    
Name:
Title:


AWARDEE
By:
    
Name:


Date:    

 

6

